*1006(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
POR cuanto, la Corte de Distrito de Bayamón condenó al acu-sado a seis meses de cárcel por el delito de infracción al artículo 7 de la Ley núm. 14, aprobada en 8 de julio de 1936;
POR cuanto, el acusado apeló de dicha sentencia y señaló origi-nalmente tres errores cometidos por la corte inferior;
POR cuanto, en moción radicada posteriormente el acusado le-vanta la cuestión privilegiada de nó haberse alegado en la acusación el sitio de la residencia del acusado, hecho que hace dicha acusación fatalmente defectuosa;
PoR cuanto, examinada la acusación, de la misma no aparece alegada la residencia del acusado;
Por cuanto, el Fiscal de esta Corte se allana en su informe es-crito a la revocación de la sentencia y a la absolución del acusado:
Por tanto, de acuerdo con la doctrina establecida en el caso de El Pueblo v. Díaz Ocasio, número 7478, resuelto el día 17 de noviem-bre de 1939 (ante, pág. 629), se revoca la sentencia apelada y se absuelve al acusado.